Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) submitted on 02/28/2020 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) has/have been considered.   

Claim Objections
Claim 10 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim. Claim 10 recites “The assembly as in claim 8, .. and a third seal as in claim 1.”   See MPEP § 608.01(n).  Accordingly, the claim 10 has not been further treated on the merits.

Allowable Subject Matter
	Claims 1-9 are allowed. 	
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).



Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. There is no suggestion, teaching, or motivation for one of ordinary skill in the art to modify a reference or combine references, and to yield a reasonable expectation of success without the use of impermissible hindsight. For instance, US 8,567,788 discloses a sealing system, in Figure 1, with ring seal (1) comprising, a main body capable of implementing a seal by static contact relative to a first cylindrical element (4), and a first circumferential lip (14) capable of cooperating by friction with a cylindrical surface (surface of 2) of a second cylindrical element (10) (element 2 slides axially; Col.2, L48), said cylindrical elements (4, 2) being substantially coaxial Figure 1) and mounted pivotably relative to one another, the main body comprises a frontal surface (radial surface of 1 on the right-hand side, Figure 1) configured to be in axial contact with a frontal surface (radial surface of 4that contacts 1) of the first cylindrical element (4), the main body comprising a second circumferential lip (10) radially opposite to the first circumferential lip (14) and capable of being in radial contact with a cylindrical surface of the first cylindrical element (4). But US 8,567,788 is silent about the cylindrical elements (4, 2) mounted pivotably relative to one another.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112.  The examiner can normally be reached on Monday thru Friday, 8:00 am to 5:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHAN CUMAR/Primary Examiner, Art Unit 3675